 CRAFT MANUFACTURING CO.341Objection 5:Although there is evidence that the Employer distributed antiunionliterature and displayed antiunion placards and banners, during working hours andon company premises, up until 2 hours before the election, there is no showingthat such material was of a coercive nature.With respect to the Petitioner'sapparent contention that the above-mentioned conduct is violative of the "24-hourrule" established byPeerless Plywood,4an examination of that case clearly revealsthat the Board therein expressly reserved to parties the privilege of distributingcampaign literature on company premises at any time before an election .5Ac-cordingly, it is recommended that this objection be overruled.Objection 6:The investigation discloses evidence that on May 8 and 10, 1958,one of the supervisors involved in objection 1 interrogated an employee concern-ing her union activities.The supervisor in question denies having engaged insuch conduct.As is the case with objection 1, above, the incidents of interroga-tion involved only 1 of 385 voters. In the opinion of the Regional Director,this incident is too isolated to afford a basis for setting aside theelection.6Accordingly it is recommended that this objection be overruled.Objection 7:Although it appears that the Employer engaged in antiunion elec-tioneering in the vicinity of the polls up until the election started, there is noevidence that such conduct took place while the polls were open. Since there isno showing that the conduct in question was of a coercive nature, it is recom-mended that this objection be overruled.CONCLUSIONS AND RECOMMENDATIONSAs set forth hereinabove, the Regional Director is of the opinion that the ob-jections raise no material or substantial issues with respect to the results of theelection.The Regional Director, therefore, recommends to the Board that theobjections herein be overruled and that the results of the election be certified.*Peerless Plywood Company,107 NLRB 427.5Montrose Hanger Company,120 NLRB 88.9 Independent Nail & Packing Company, supra.Even if the threat incidents (seeobjection 1) and the interrogation incidents are considered together, they only involve2 out of 385 eligible voters.Craft Manufacturing Co.andInternationalUnion, UAW-AFL-CIO, Petitioner.Case No. 13-RC-5917.December 5, 1958SUPPLEMENTAL DECISION AND CERTIFICATIONOF REPRESENTATIVESPursuant to a Decision and Direction of Election issued on June16, 1958,1 an election by secret ballot was held on July 16, 1958,under the direction and supervision of the Regional Director forthe Thirteenth Region among the employees in the unit found ap-propriate by the Board. Following the election a tally of ballotswas furnished to the parties. The tally shows that, of approximately62 eligible voters, 57 cast valid ballots, of which, 31 were for thePetitioner, 9 were cast for the Intervenor, District Lodge No. 140,International Association of Machinists, AFL-CIO, 17 were againstthe participating labor organizations, and 4 were challenged. As thechallenged ballots were insufficient to affect the results of the elec-tion, the Regional Director did not consider them.On July 23, 1958, the Employer filed timely objections to conductaffecting the results of the election and requested the Board to set'Unpublished.122 NLRB No. 44. 342DECISIONS OF NATIONAL LABOR RELATIONS BOARDaside the election and order a new election or a hearing on theobjections. In accord with the Board's Rules and Regulations theRegional Director caused an investigation to be made of the issuesraised by the objections, and on August 29, 1958, served on theparties a report on objections, in which he recommended that theEmployer's objections be overruled in their entirety and the Peti-tioner be certified as the collective-bargaining representative of theemployees in the appropriate unit. Thereafter, the Employer timelyfiled exceptions to the Regional Director's report.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this proceeding to athree-member panel [Chairman Leedom and Members Rodgers andJenkins].The Board has considered the objections, the Regional Director'sreport, the Employer's exceptions, and the entire record in this case.In its objections the Employer alleges in substance that (1) manyof the employees did not express their choice because they wereunable to understand the election procedure or ballot; (2) the Peti-tioner interfered with the employees' free choice by distributing ahandbill on the afternoon preceding the election which containedfalse and misleading statements ; and (3) the Petitioner, by acts ofcoercion, prevented the employees from expressing a free choice.As to objection (1) the Employer asserts that 12 of 61 eligiblevoters, or about 20 percent, are displaced persons from Poland orthe Ukraine who did not understand the election procedure or ballotbecause they neither speak nor write English and, therefore, theelection did not express their true intention. The Regional Directorfound that : there was considerable discussion about the election atthe plant for several weeks prior to the election; there was electioncompaigning which included the circulation of leaflets and a speechby the Employer to the assembled employees; the two displacedpersons who gave affidavits understood and spoke English; none ofthe voters requested information or instruction during the election;and the Employer, although it had the opportunity to do so atpreelection conferences, did not raise this issue until after the elec-tion. In these circumstances the Regional Director found, and weagree, that the objection does not raise a material or substantialissue.As to objection (2), the Employer asserts that on the afternoonbefore the election the Petitioner distributed a leaflet, stating :All of you must know about the William Eaves discharge case :-The UAW is going to win reinstatement for Eaves. We aregoing to continue to help William Eaves. William Eaves hasfive year's service. Forty-five minutes before vacation shutdown, CRAFT MANUFACTURING CO.343Eaves was notified by his foreman that he was discharged ! Heasked why and was told he was spending too much time in thewashroom. He had never been warned, never been suspended !Out of the clear blue sky came a thunderbolt. It was unfairbecause Eaves has been a good worker. He has received meritraises from the company which certainly indicates that theythought Eaves was okay. But something happened and this un-fair discharge resulted.The Employer contends that this campaign propaganda is delib-erately false and misleading, beyond the permissible limits of cam-paign propaganda, and was distributed at a time when the Employerwas unable to refute it. The discharge of Eaves occurred more than2 weeks before the election and presumably was a subject of dis-cussion among the employees. The leaflet was calculated to showthat this discharge was not for cause, as contended by the Employer,but because of union activity, raising questions of fact which canonly be resolved in an unfair labor practice proceeding. In anyevent the alleged false factual statements in the leaflet were notmatters peculiarly within the knowledge of the Petitioner aloneand, in our opinion, were reasonably regarded by the employees ascampaign propaganda which we believe they could evaluate. Inthese circumstances, particularly since the discharge occurred morethan 2 weeks prior to the election, we believe it is immaterial thatthe Employer had only a short period of time to reply to this propa-ganda.2 Absent elements of gross fraud, coercion or forgery, whichare not present here, the Board has consistently held that it will notpass judgment on campaign propaganda,3 but instead will leave suchmatters to the good sense of the voters to evaluate.As to objection (3), the Employer asserts that when the Petitionerbegan organizing the plant in 1958 it threatened an employee, SamHouston, with bodily harm if he did not sign up with the Petitionerand that immediately after the election one of the Petitioner's repre-sentatives threatened at least two employees, Eggleston and Cud-worth, who had voiced objections to the union, that they would befired. However, it is the Board's policy to consider on the merits onlyacts of alleged interference which occurred between the date of theBoard's Decision and Direction of Election and the date of theelection.4As the alleged acts of interference herein occurred outsidesuch period, we will not consider them.2 Dorn back Furnace & Foundry Company,115 NLRB 350; andHouston Shell andConcrete Division,118 NLRB 1511.'Atlantic Mills Servicing Corporation, etc.,120 NLRB 1284.4 Set,The Great Atlantic & Pacific Tea Company,101 NLRB 1118; andFranchesterCorporation,110 NLRB 1391, 1395. 344DECISIONSOF NATIONALLABOR RELATIONS BOARDIn view of the foregoing and the record asawhole,we find thatthe Employer's objections do not raise substantialor material issuesaffecting the results of the election. Accordingly, in agreement withthe Regional Director's recommendation we hereby overrule the Em-ployer's objections and deny its request for a hearing on the objec-tions.As the Petitioner has received the majority of the valid votescast, we shall certify the Petitioner as the collective-bargaining rep-resentative of the employees in the appropriate unit.[The Board certified the International Union, UAW-AFL-CIO,as the designated collective-bargaining representative of the produc-tion and maintenance employees employed at the Employer's Chi-cago, Illinois, bulk milk cooler manufacturing plant including ship-ping employees, but excluding toolroom employees, machine mainte-nance employees, office clerical employees, professional employees,guards, and supervisors as defined in the Act as their representativefor purposes of collective bargaining.]Pease Oil Company;Evans Oils, Inc.andLocal 449, Inter-national Brotherhood of Teamsters,Chauffeurs,Warehouse-men and Helpers of America.Case No. 3-CA-1091.Decem-ber 8, 1958DECISION AND ORDEROn August 21, 1958, Trial Examiner Herbert Silberman issued hisIntermediate Report in the above-entitled proceeding recommendingdismissal of the complaint for jurisdictionalreasons,as set forth inthe copy of the Intermediate Report attached hereto. Thereafter,the General Counsel filed exceptions to the Intermediate Report anda supporting brief.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Members Rodgers, Bean, and Fanning].The Board has considered the rulings of the Trial Examiner madeat the hearing in connection with the jurisdictionalissueand findsthat no prejudicial error was committed. Theserulingsare herebyaffirmed. The Board has considered the Intermediate Report, theexceptions, the brief, and the entire record inthis case.In view ofthe Board's recent revision of its jurisdictional standards, the Boardadopts the Trial Examiner's findingsof fact, but nothis conclusionsor recommendations.Respondent Peaseis, engagedin the wholesaleand retaildistribu-tion of gasoline, fuel oil, and automotiveaccessorieswithin . NewYork State. From November 1, 1956, to November 1, 1957, Pease122 NLRB No. 53.